             Case 1:19-cv-00518-RP Document 39 Filed 09/16/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS\
                          AUSTIN DIVISION
SERVICE LLOYDS INSURANCE         §
COMPANY                          §
                                 §
V.                               §
                                 §
NORTH AMERICAN RISK SERVICES, §
INC.                             §        CIVIL ACTION NO. 1:19-CV-518
                                 §
V.                               §
                                 §
TEE & GEE GROUP, LLC; CORE       §
CARE MANAGEMENT; and, PRIME      §
HEALTH SERVICES, INC.            §



          DEFENDANT, CORE CARE MANAGEMENT’S NOTICE CONCERNING
              REFERENCE TO UNITED STATES MAGISTRATE JUDGE


         In accordance with the provisions of 28 U.S.C. § 626(c), FEDERAL RULES                 OF   CIVIL

PROCEDURE 73 and the Local Rules of the United States District Court for the Western District of

Texas, the following party CORE CARE MANAGEMENT through counsel Josh K. Davis:

                   consents to having a United States Magistrate Jude preside over the trial of this case.

           X       Declines to consent to trial before a United States Magistrate Judge.

                                                  Respectfully Submitted,

                                                  LEWIS BRISBOIS BISGAARD & SMITH, LLP

                                                  /s/ Josh K. Davis
                                                  JOSH K. DAVIS
                                                  Texas Bar No. 24031993
                                                  Josh.Davis@lewisbrisbois.com
                                                  DIANE P. DAWLEY
                                                  Texas Bar No. 24029777
                                                  Diane.Dawley@lewisbrisbois.com




4842-5095-7734.1
             Case 1:19-cv-00518-RP Document 39 Filed 09/16/19 Page 2 of 2




                                                24 Greenway Plaza, Suite 1400
                                                Houston, Texas 77046
                                                (713) 659-6767—Telephone
                                                (713) 759-6830—Facsimile

                                                ATTORNEYS FOR DEFENDANT,
                                                CORE CARE MANAGEMENT


                                  CERTIFICATE OF SERVICE

Upon the filing of this instrument, it will be served upon all persons enrolled in this case for
electronic service under the CM/ECF system pursuant to the FEDERAL RULES OF CIVIL PROCEDURE
on this 16TH day of September 2019.

         Anthony Icenogle                                         Via E-Mail: Anthony@icenoglefirm.com
         ICENOGLE & BOGGINS, PLLC
         6805 N. Capital of Texas Highway, Suite 220
         Austin, TX 78831

         Martin S. Schexnayder                                    Via E-Mail: Schexnayder.M@wssllp.com
         WINGET, SPADAFORA & SCHWARTZBERG, LLP
         Two Riverway, Suite 725
         Houston, TX 77056

         Jason R. Jobe                                               Via E-Mail: jjobe@thompsoncoe.com
         Caitlin W. Roberts                                       Via E-Mail: croberts@thompsoncoe.com
         THOMPSON, COE, COUSINS & IRONS, LLP
         Plaza of the Americas
         700 N. Pearl Street, Twenty-Fifth Floor
         Dallas, TX 75201-2832


                                                /s/ Josh K. Davis
                                                JOSH K. DAVIS




4842-5095-7734.1                                                                                   Page 2
Defendants, Core Care Management’s Notice Concerning Reference to United States Magistrate Judge
